TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00165-CR



                                    Larry Leroy White, Appellant

                                                  v.

                                     The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 60925, HONORABLE JOE CARROLL, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Larry Leroy White seeks to appeal a judgment of conviction for aggravated sexual

assault. The trial court has certified that: (1) this is a plea bargain case and White has no right of

appeal, and (2) White waived his right of appeal. The appeal is dismissed. See Tex. R. App. P.

25.2(a)(2), (d).



                                                ___________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 2, 2008

Do Not Publish